[Cite as Dublin v. RiverPark Group, 2020-Ohio-
                                                 4892.]

                         BlIN THE COURT OF APPEALS OF OHIO

                             TENTH APPELLATE DISTRICT

City of Dublin,                              :

              Plaintiff-Appellee,            :
                                                                     No. 19AP-429
v.                                           :                   (C.P.C. No. 15CV-8662)

RiverPark Group, L.L.C., et al.,             :                (REGULAR CALENDAR)

              Defendants-Appellants.         :



                                     D E C I S I O N

                              Rendered on October 13, 2020


              On brief: Frost Brown Todd, LLC, and Philip K. Hartman,
              Jeremy M. Grayem, and Yazan S. Ashrawi, for appellee.
              Argued: Yazan S. Ashrawi.

              On brief: Warner Mendenhall, and Karen Edwards-Smith,
              for appellant. Argued: Karen Edwards-Smith.

                  APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.

       {¶ 1} Defendants-appellants, RiverPark Group, L.L.C. and River Ridge Office

Condominium ("RiverPark"), appeal the June 5, 2019 decision of the Franklin County

Court of Common Pleas denying their January 17, 2019 Civ.R. 60(B) motion for relief from

judgment for lack of jurisdiction. RiverPark asserts a single assignment of error—that "[t]he

trial court erred in determining that it did not have jurisdiction over RiverPark's motion for

relief from judgment under Civ.R. 60(B)." For the following reasons, we sustain RiverPark's

assignment of error, reverse, and remand the case to the trial court to consider RiverPark's

motion.
                                                                                            2
No. 19AP-429
       {¶ 2} The dispute underlying this case concerns the appropriation of easements

over RiverPark's property by the City of Dublin for the construction of a shared-use path,

as well as the amount of compensation awarded to RiverPark for those easements. Detailed

facts and much of the procedural history are set forth in this court's decision in Dublin v.

RiverPark Group, L.L.C., 10th Dist. No. 18AP-607, 2019-Ohio-1790 ("RiverPark I"), but

essentially, Dublin filed a complaint in September 2015 seeking to appropriate a permanent

easement over a small section of RiverPark's property for roadway improvements at the

intersection of State Route 161 and Riverside Drive and a shared-use path adjacent to

Riverside Drive.

       {¶ 3} The parties were unable to reach a settlement, and nearly three years later,

the case proceeded to trial. The parties filed a joint stipulation stating that on the date of

the take, an appraiser assessed the easement value and compensation due to RiverPark at

$35,930. The case proceeded to trial before a jury, and RiverPark did not present an expert

to dispute that evidence of value. On July 11, 2018, the court awarded Dublin the easement

and ordered payment to RiverPark at the appraised amount.

       {¶ 4} On August 10, 2018, RiverPark filed an appeal of the judgment but, on

January 17, 2019 and while that original appeal was pending in this court, it filed the Civ.R.

60(B) motion for relief from judgment that is at issue in this case. At the same time,

RiverPark filed a motion in this court to remand the original appeal case to the trial court

for consideration of its Civ.R. 60(B) motion. In the remand motion, RiverPark argued that

newly discovered evidence demonstrated that the appraiser's valuation and testimony was

biased and constituted "fraud, misrepresentation, or other misconduct" under Civ.R.

60(B)(3) because the appraiser's company entered into an agency contract with Dublin

regarding the acquisition of a completely separate and unrelated piece of property several
                                                                                            3
No. 19AP-429
days after trial ended. On February 6, 2019, this court denied RiverPark's motion to remand

and, on May 9, 2019, we affirmed the trial court's appropriation and award of compensation

on the merits. See RiverPark I. RiverPark's Civ.R. 60(B) motion remained pending in the

trial court throughout this period.

       {¶ 5} Approximately one month later, on June 5, 2019, the trial court denied

RiverPark's Civ.R. 60(B) motion for lack of jurisdiction. RiverPark filed an appeal to the

Supreme Court of Ohio of our merits decision in RiverPark I on June 27, 2019, and filed

this appeal on July 8, 2019. Following the close of briefing in this appeal but prior to the

scheduling of oral argument, the Supreme Court declined jurisdiction over RiverPark I.

Dublin v. RiverPark Group, L.L.C., 157 Ohio St. 3d 1405, 2019-Ohio-3731.

       {¶ 6} Generally, a trial court loses jurisdiction to act in a case after an appeal has

been taken. State ex rel. Continental Cas. Co. v. Birrell, 164 Ohio St. 390, 392 (1955), cited

in State ex rel. Special Prosecutors v. Judges, Court of Common Pleas, 55 Ohio St. 2d 94,

97 (1978). "Once a party has appealed an underlying judgment, a trial court loses

jurisdiction to consider Civ.R. 60(B) motions for relief from judgment * * * [and the] trial

court only acquires jurisdiction to consider a Civ.R. 60(B) motion if the appellate court

remands the matter to the trial court." Slats & Nails Pallets, Inc. v. Ohio Dept. of Job &

Family Servs., 10th Dist. No. 14AP-690, 2015-Ohio-1238, ¶ 19, citing Howard v. Catholic

School Serv. of Cuyahoga Cty., Inc., 70 Ohio St. 3d 141, 147 (1994). Nevertheless, the trial

court "does retain jurisdiction over issues not inconsistent with that of the appellate court

to review, affirm, modify or reverse the appealed judgment," such as "collateral issues like

contempt, appointment of a receiver and injunction." Special Prosecutors, 55 Ohio St. 2d at

97. And more directly to this appeal, a trial court does have jurisdiction to entertain a

properly-filed Civ.R. 60(B) motion after an appeal is dismissed or disposed. See, e.g.,
                                                                                          4
No. 19AP-429
Duncan v. Capitol S. Community Urban Redevelopment Corp., 10th Dist. No. 02AP-653,

2003-Ohio-1273, ¶ 19, citing State ex rel. Newton v. Court of Claims, 73 Ohio St. 3d 553,

558 (1995). See also State ex rel. Everhart v. McIntosh, 115 Ohio St. 3d 195, 2007-Ohio-

4798, ¶ 12-13 (collecting cases), and State ex rel. Rock v. School Emp. Retirement Bd., 96
Ohio St. 3d 206, 2002-Ohio-3957, ¶ 9 ("neither S.Ct.Prac.R. II(2)(D)(1) nor the foregoing

precedent authorizes a court to dismiss a case for lack of jurisdiction once the appeal

involving the case has concluded").

       {¶ 7} We are therefore compelled to conclude that the trial court did in fact have

jurisdiction to rule upon RiverPark's Civ.R. 60(B) motion on the date it issued its order

denying the motion for lack of jurisdiction. And because the merits of RiverPark's appeal

from the verdict became absolutely final on September 17, 2019 (when the Supreme Court

denied jurisdiction over the case, see Dublin v. RiverPark Group, L.L.C., 157 Ohio St. 3d
1405, 2019-Ohio-3731 (memorandum decision)) the trial court has jurisdiction to decide

the Civ.R. 60(B) on remand.

       {¶ 8} Our decision is limited to the holding that the trial court had jurisdiction to

decide RiverPark's Civ.R. 60(B) motion. We express no opinion on the merits of the motion,

nor upon the effect of the Supreme Court of Ohio's subsequent decision to deny jurisdiction

over RiverPark's appeal from trial. We simply hold that the trial court erred by determining

it lacked jurisdiction to decide the motion on June 5, 2019. RiverPark's assignment of error

is accordingly sustained, and the judgment of the Franklin County Common Pleas is

reversed and remanded.

                                                      Judgment reversed and remanded.


                          BRUNNER and NELSON, JJ., concur.